

Exhibit 10.41


INTELLECTUAL PROPERTY LICENSE AGREEMENT


This Intellectual Property License Agreement (this “Agreement”) is entered into
as of this 7th day of November, 2019 (the “Effective Date”), by and between
Workhorse Group Inc., a Nevada corporation (“Licensor”) and Lordstown Motors
Corp., a Delaware corporation (“Licensee”). Licensor and Licensee may be
referred to herein individually as a “Party” and collectively as the “Parties.”


WHEREAS, the Parties have entered into a Subscription Agreement dated as of the
date hereof with respect to the issuance of equity in Licensee to Licensor, an
Assignment Agreement dated as of the date hereof, and certain other related
contracts (together, the “Definitive Agreements”);


WHEREAS, Licensee intends to manufacture trucks and vehicles under 10,001 GVW at
a facility in Lordstown, Ohio;


WHEREAS, Licensor is willing to grant to Licensee and Licensee is willing to
accept, a license under certain of Licensor’s intellectual property rights to
manufacture such trucks and vehicles;


NOW, THEREFORE, for good and valuable consideration as set forth in the
Definitive Agreements and for other consideration set forth below, the Parties,
hereby agree as follows:


1.Definitions.
The terms defined in this Article 1, whether used in the singular or the plural,
shall have the meanings specified below.
1.1. “Aerospace Rights” means any Copyrights, Patents, Trade Secrets and
Know-How or Software developed by Licensor and its Affiliates primarily for use
in the Aerospace sector and relating to Licensor’s Horsefly and Surefly products
other than any such Intellectual Property Rights utilized prior to the Effective
Date in the design or manufacture Licensor’s W-15 electric pickup truck (or any
prototype or model thereof).


1.2. “Affiliates” means any parents, subsidiaries, and any entities that
directly, or indirectly through one or more intermediaries, control or own, are
controlled by or owned by, or are under common control with or common ownership
with a Party. For purposes of this paragraph, the term “control” or “ownership”
(and derivative terms) means the direct or indirect ownership of at least fifty
percent (50%) of an entity or the right to exercise management control.


1.3. “Calendar Quarter” means each of the periods of three (3) consecutive
calendar months ending on March 31, June 30, September 30 and December 31 during
the Term.



--------------------------------------------------------------------------------



1.4. “Closing Date” means the date upon which Licensee closes the Required
Financing.


1.5. “Exclusivity Period” means the period of time beginning on the Effective
Date and ending on the earliest to occur of: (i) June 30, 2020, if the Closing
Date has not occurred prior to such date, (ii) the second anniversary of the
Closing Date, if Licensee has not, prior to such date, commenced start of
regular production for any Vehicle; (iii) the third anniversary of the Closing
Date; and (iv) the date that any OEM acquires more than 10% of Licensee’s
outstanding Common Stock (assuming full conversion of any preferred shares, but
with any other derivative securities (i.e., options, warrants, convertible
debentures, etc.) not considered outstanding until the exercise, conversion or
issuance thereof, as applicable, and excluding any shares reserved but not
issued or granted under any stock option plan of Licensee).


1.6. “Gross Sales Price” means the gross amount billed or invoiced by or on
behalf of Licensee on sales, leases or other transfers of Trucks.
1.7. “Improvements” means any and all enhancements, modifications, derivatives,
variants and improvements of Intellectual Property Rights which a person or
entity, conceives, creates, or generates, whether patentable or not.
1.8. “Intellectual Property Rights” means all United States and foreign (i)
Patents, (ii) Copyrights, (iii) Trade Secrets and Know-How, (iv) Software, and
(v) all other intellectual property and proprietary rights, in each case whether
registered or unregistered and including all applications for, and renewals or
extensions of, such rights, and all similar or equivalent rights or forms of
protection in any part of the world.
1.9. “Licensed Rights” means the Copyrights, Patent Rights, Trade Secrets and
Know-How and Software of Licensor and its Affiliates as of the Effective Date
utilized in the design or manufacture, or that would reasonably be expected to
be utilized in the design, manufacture, sale, marketing or operation of the W-15
electric pickup truck and related electric vehicle technology, any Vehicle or
any parts or structural or functional components or systems related to any
Vehicle, excluding the Aerospace Rights.
1.10. “OEM” means any person or entity (a) whose primary business is the
manufacture of automobiles (as defined in 49 CFR 523.3), including “pickup
trucks” as defined in 40 CFR 600.002 (collectively, “Automobiles”), or any
Affiliate of any such manufacturer, and (b) the majority of whose revenue is
from the manufacture and sale of Automobiles.
1.11. “Patent Rights” means: (a) all patents and patent applications; (b) any
patent or patent application that claims priority to and is a divisional,
continuation, reissue, renewal, reexamination, substitution or extension of any
patent application identified in (a); (c) any patents issuing on any patent
application identified in (a) or (b), including any reissues, renewals,
reexaminations, substitutions or extensions thereof; (d) any claim of a
continuation-in-part application or patent (including any reissues, renewals,
2



--------------------------------------------------------------------------------



reexaminations, substitutions or extensions thereof) that is entitled to the
priority date of, and is directed specifically to subject matter specifically
described in, at least one of the patents or patent applications identified in
clause (a), (b) or (c); and (e) any foreign counterpart (including PCTs) of any
patent or patent application identified in clause (a), (b) or (c) or of the
claims identified in clause (d).
1.12. “Required Financing” means that financing (whether debt or equity)
necessary to satisfy the terms of the Asset Transfer Agreement, dated as of the
date hereof, between General Motors LLC and Licensee.
1.13. “Software” means all computer software (in both source code and object
code), including: (a) any and all software implementations of algorithms, models
and methodologies, whether in source code or object code; (b) databases and
compilations, including any and all data and collections of data, whether
machine readable or otherwise; (c) descriptions, flow-charts and other work
product used to design, plan, organize and develop any of the foregoing; and (d)
all documentation, including system documentation, user manuals and training
materials, relating to any of the foregoing.
1.14. “Trade Secrets and Know-How” means: (a) all trade secrets; (b) know-how;
(c) manufacturing processes; and (c) other intellectual property rights that are
not Patent Rights.
1.15. “Vehicle” means any “pickup truck” (as defined in 40 CFR 600.002) or other
truck or similar automotive vehicle under 10,001 GVW, excluding (i) cargo vans
for last mile delivery or commercial work use and (ii) the Next Generation
Delivery Vehicle (“NGDV”) that may be manufactured for the United States Postal
Service (“USPS”) except as set forth in Section 2.3.3.
2.License Grants; Exclusivity.
2.1. Licensed Rights. Subject to the terms and conditions set forth in this
Agreement, effective from the Closing Date (without any further action by either
Party), Licensor hereby grants to Licensee and its Affiliates (and shall cause
its Affiliates to grant to Licensee by signing a joinder hereto) a worldwide,
perpetual, irrevocable (subject to the terms of Article 7), royalty-bearing
(subject to the limits of Sections 3.1 and 3.2), sub-licensable (subject to
Section 2.6) license, under and to the Licensed Rights to develop, modify, make,
have made, use, market, offer for sale, sell, lease, export, import, transfer,
research, design, and distribute, and provide services relating to, Vehicles and
any parts or structural or functional components or systems related to any
Vehicle.
2.2. Technical Documentation. From the Closing Date, Licensor will begin to
transfer all technical documentation required to exploit the licenses granted in
Section 2.1 to Licensee in a format reasonably requested by Licensee. If the
documents are not of sufficient detail, then Licensor will deliver additional
detailed information to the extent such information exists.
3



--------------------------------------------------------------------------------



2.3. Exclusivity; USPS Manufacturing.


2.3.1. Generally. During the Exclusivity Period, Licensor shall not (and shall
cause its Affiliates not to), directly or indirectly: (a) develop, modify, make,
have made, use, market, offer for sale, sell, lease, export, import transfer,
research, design, market or distribute, or provide services relating to, any
electric or hybrid Vehicle; (b) grant to any other person or entity the right to
develop, modify, make, have made, use, market, offer for sale, sell, lease,
export, import transfer, research, design, market or distribute, or provide
services relating to, any electric or hybrid Vehicle; (c) license or attempt to
license to a third party any Patent Rights, Trade Secrets and Know-How or other
Intellectual Property Rights for the manufacture of any electric or hybrid
Vehicle; or (d) sell or otherwise transfer to any person or entity other than
Licensee any orders for the W-15 electric pick-up truck.


2.3.2. W-15 Orders/Marketing.


2.3.2.1. From the Effective Date until the expiration or termination of the
Exclusivity Period, (a) Licensor shall not (and shall cause its Affiliates not
to) accept any orders for any Vehicle and (b) Licensor shall (and shall cause
its Affiliates to) use reasonable efforts to (i) obtain as promptly as
practicable and in any event prior to the Closing Date all consents required for
the assignment of the orders identified on Schedule 2.3.2.1 attached hereto (the
“Existing Vehicle Orders”) and (ii) refer to Licensee any third party interested
in manufacturing or purchasing any Vehicle. Promptly upon obtaining a written
consent from a customer (in form and substance reasonably satisfactory to
Licensee), each of Licensee and Licensor shall execute an Assignment and
Assumption and Bill of Sale in the form attached hereto as Exhibit A with
respect to the applicable Existing Vehicle Order (a “Bill of Sale”).


2.3.2.2. Without limiting the generality of the foregoing provisions of this
Section 2.3.2, during the Exclusivity Period, Licensor shall (a) cause its
website to the extent related to the W-15 truck to drive to a landing page
designated by Licensee and (b) not bid for “W-15,” “LMC,” “Lordstown Motors,” or
“electric pickup truck” or any other trademarks owned by Licensee (and as to
which Licensee notifies Licensor) in connection with search engine marketing
(SEM), in any search engine optimization (SEO) efforts or in connection with any
paid search activities or other performance marketing channels (including
affiliate marketing, retargeting, Paid Social, Product Listing Ads (PLAs),
through Google AdWords or any similar platform and including any paid search
ads, any paid search advertising, any pay-per-click or pay-per-call (PPC), any
cost-per-click (CPC) or any cost-per-thousand impressions (CPM)).


2.3.3. USPS Manufacturing. If Licensor is selected by the USPS to manufacture
the NGDV under the USPS Next Generation Vehicle Production Program, Licensor
will provide Licensee a right to bid for the contract manufacture of such
vehicle and will
4



--------------------------------------------------------------------------------



negotiate the terms of such contract manufacturing agreement in good faith with
Licensee for a period of no less than thirty (30) days. If Licensee submits a
proposal to contract manufacture the NGDV that is less favorable than an
alternative, binding proposal to contract manufacture the NGDV submitted by a
third party, Licensor will provide Licensee a single additional opportunity to
resubmit its proposal to match the most favorable binding proposal received by
Licensor; provided, however, that if (i) Licensor elects to award a
manufacturing contract to a strategic partner which owns a stake of Licensor’s
equity in excess of 19% (as measured on a common stock, as-converted (if
applicable) basis and as measured by reference (in the denominator) to the
aggregate equity outstanding immediately prior to the triggering issuance) or
(ii) USPS in any way objects to Licensee providing services as a contract
manufacturer to Licensor, this Section 2.3.3 shall be null and void.


2.4. Reservation of Rights. For the avoidance of doubt, the Parties agree that
all Intellectual Property Rights of each Party (and its Affiliates) remain the
property of that Party (and its Affiliates), which, as between the Parties (and
their respective Affiliates), shall continue to be the sole owner thereof. Each
Party’s and its Affiliates’ rights and licenses to use the Intellectual Property
Rights of the other Party and its Affiliates are specifically provided for in
this Article 2, and no other licenses or rights whatsoever are granted,
expressly, or by implication or estoppel, by the provisions of this Agreement
(including any rights to prosecute, maintain, enforce, defend, or settle). Any
and all right, title, and interest in and to the Intellectual Property Rights of
each Party (and its Affiliates) not expressly granted herein are hereby reserved
and retained by such Party (and its Affiliates).


2.5. Improvements. Licensor shall own any Improvements conceived, created, or
generated by Licensor with respect to its Intellectual Property Rights, and
Licensee shall own any Improvements conceived, created, or generated by Licensee
with respect to the Licensed Rights and with respect to its Intellectual
Property Rights. The Parties will discuss in good faith whether to cross-license
any Improvements relating to or that could be utilized in Vehicles and their
parts and structural and functional components and systems under commercially
reasonable terms.


2.6. Sublicense. Licensee shall have the right to grant sub-licenses of the
Licensed Rights to affiliates and to suppliers, manufacturers, distributers,
service providers, contractors and other vendors to the extent necessary to
provide contract manufacturing or other services for the benefit of Licensee or
any of its affiliates with respect to the Vehicles, subject to the following
requirements and limitations: (a) Licensee shall provide written notice of each
such sub-licensee to Licensor within thirty (30) days following any such
sub-license (though a failure to provide such notice shall not be deemed a
material breach of this Agreement except to the extent Licensor is materially
prejudiced by such failure to provide notice), (b) each sub-licensee shall agree
to be bound by the obligations in this Agreement and shall agree to maintain the
confidentiality of Licensor’s confidential information pursuant to customary
confidentiality obligations (though a failure to include such agreements shall
not be deemed a material breach of this Agreement except
5



--------------------------------------------------------------------------------



to the extent Licensor is materially prejudiced by such failure to include such
agreements), and (c) Licensee shall not be permitted to grant any sub-license of
the Licensed Rights to any person or entity that is a direct competitor of
Licensor provided that this Section 2.6(c) shall not restrict Licensee from
sub-licensing a competitor to manufacture components of a Vehicle. Licensee
shall be responsible for any loss or damage to Licensor arising out of a breach
by a sub-licensee of its obligations in a sublicense or such other agreements.


2.7. Other Licensor Products. For the avoidance of doubt, nothing in this
Agreement creates any license of Intellectual Property Rights with respect to,
or, subject to and except as provided in Section 2.3, limits or restricts
Licensor’s ability to conduct business in connection with, all products and
lines of business currently designed, marketed, produced, or operated by
Licensor, including, but not limited to, (a) the USPS Next Generation Vehicle
Production Program, (b) the Surefly product, (c) the Horesefly product, and (d)
the medium duty step van business (but specifically excluding the “pick up”
truck business as set forth in this Agreement).


3.Additional Consideration – Royalty and Commission.


3.1. Royalty (Up Front Portion). Licensee agrees to pay Licensor on the Closing
Date an up-front royalty equal to one percent (1%) of the aggregate debt and
equity commitments funded to Licensee prior to or on the Closing Date (the “Up
Front Royalty”). This amount shall be paid out of proceeds from the aggregate
debt and equity commitments funded.
3.2. Royalty (First 200,000 Vehicles). For each Vehicle sold by Licensee until
such time as Licensee has received the Gross Sales Price for 200,000 Vehicles,
Licensee agrees to pay Licensor a royalty (the “Royalty”) of one percent (1%) of
the Gross Sales Price of such Vehicle; provided, however, the Royalty shall not
be owed until an amount of Royalty has been earned pursuant to this Section 3.2
equal to the Up Front Royalty already paid.
3.3. Conversion to Paid-Up, Royalty-Free License. After Licensee has received
the Gross Sales Price for 200,000 Vehicles, no additional royalty shall be due
to Licensor and the licenses granted in Section 2.1 shall become fully-paid up
and royalty-free. Nothing herein shall be construed to alleviate Licensee’s
obligation to pay royalties per Section 3.1 or 3.2 above.
3.4. Sales Commission. For each Existing Vehicle Orders transferred to Licensee
pursuant to a Bill of Sale, Licensee agrees to pay Licensor a sales commission
(the “Commission”) of four percent (4%) of the Gross Sales Price of the Vehicles
sold to such consenting customers pursuant to such Existing Vehicle Orders. For
the avoidance of doubt, Licensee shall not owe Licensor any Commission in
respect of any Vehicles in excess of the number of Vehicles contemplated by an
Existing Vehicle Order upon such transfer.
6



--------------------------------------------------------------------------------



4.Reports; Payments; Records.
4.1. Reports. For any Calendar Quarter for which a Royalty or Commission is due
under Section 3.2, within thirty (30) days after the conclusion of such Calendar
Quarter commencing with the first Calendar Quarter in which any Gross Sales
Price is received, Licensee shall deliver to Licensor a report sufficient to
show the following information: (a) the number of units of Vehicles sold by
Licensee for the applicable Calendar Quarter; (b) the Gross Sales Price for each
Vehicle sold by Licensee during the applicable Calendar Quarter; (c) a
calculation of the Royalty, if any, and Commission due and owing to Licensor in
accordance with Article 3 in respect of such Calendar Quarter.
4.2. Payment of Royalty and Commission. Within forty-five (45) days after the
end of each Calendar Quarter in which Royalty or Commission is reported as due
and owing, Licensee shall pay Licensor all Royalty and Commission due for the
applicable Calendar Quarter.
4.3. Payment Currency. All payments due under this Agreement will be paid in
U.S. Dollars.
4.4. Records. Licensee shall maintain records of Vehicles that are sufficient to
show any amounts payable to Licensor in relation to such Vehicles, which records
shall contain sufficient information to permit Licensor to confirm the accuracy
of any reports or notifications delivered to Licensor under Section 4.1.
Licensee, as applicable, shall retain such records relating to a given Calendar
Quarter for at least three (3) years after the conclusion of that Calendar
Quarter, during which time Licensor will have the right, at its expense, to
cause an independent, certified public accountant (or, in the event of a
non-financial audit, other appropriate auditor) to inspect such records during
normal business hours for the purposes of verifying the number of Vehicles sold
during such Calendar Quarter and the Gross Sales Price for each such Vehicle.
Such accountant or other auditor, as applicable, shall not disclose to Licensor
any information other than information relating to the accuracy of reports and
payments delivered under this Agreement. The parties shall reconcile any
underpayment or overpayment within thirty (30) days after the accountant
delivers the results of the audit. Licensor may exercise its rights under this
Section 4.4 with respect to a Calendar Quarter only once, and may conduct such
an inspection only once every year and only with reasonable prior notice to
Licensee. Licensor shall have the right upon reasonable notice not more than
once per year to inspect, or have a representative inspect, the facilities of
Licensee to ensure compliance with this Agreement, subject to such reasonable
conditions as Licensee may request.
4.5. Payment Method. Each payment due to Licensor under this Agreement shall be
paid by check or wire transfer of funds to Licensor’s account in accordance with
written instructions provided by Licensor. If made by wire transfer, such
payments shall be marked so as to refer to this Agreement.
7



--------------------------------------------------------------------------------



4.6. Withholding and Similar Taxes. All amounts to be paid to Licensor pursuant
to this Agreement shall be without deduction of exchange, collection, or other
charges, and, specifically, without deduction of withholding or similar taxes or
other government imposed fees or taxes.
5.Protection of Intellectual Property.
5.1. Responsibility. Licensor shall have sole responsibility for and control
over the preparation, filing, prosecution, protection and maintenance of all
Licensed Rights, and all decision-making authority with regard to all Licensed
Rights shall vest in Licensor (including, without limitation, as to whether to
maintain or abandon any patent, patent application or claim thereof within the
Licensed Rights). If Licensor decides at any time that it does not wish to
commence or continue to pay certain expenses of any kind, including preparation,
filing, prosecution, issuance, or maintenance fees, relating to a patent or
patent application in one or more countries related to the Licensed Rights, to
the extent that a due date exists, Licensor shall notify Licensee in writing at
least sixty (60) days prior to the due date for the expenditure of its intention
not to pursue said application or pay said expense, and thereafter convey to
Licensee all of its right, title, and interest to said patent application or
patent(s) in said country.
5.2. Expenses. Licensor shall be solely responsible for all out-of-pocket
expenses incurred by Licensor with respect to the preparation, filing,
prosecution, protection and maintenance of the Licensed Rights.
5.3. Reservation of Rights Against Infringers. With respect to the Licensed
Rights, in the event Licensor or Licensee becomes aware of any suspected
infringement of the Licensed Rights, such Party will promptly notify the other
Party and provide information relative to such suspected infringing activities.
Licensor shall have the first right to control the prosecution or defense
(including choosing counsel), as applicable, of any infringements, oppositions,
cancellations, cease and desist letters and other similar actions or proceedings
with respect to the Licensed Rights (collectively, “Assertions”). Licensor shall
keep Licensee reasonably informed of its consideration of, and determination of
whether to pursue any Assertion. If Licensor declines to prosecute or defend, as
applicable, any Assertion, Licensee may prosecute or defend, as applicable, such
Assertion, provided that Licensee shall keep Licensor informed of the status of
all such Assertions and any settlement or other resolution thereof. Licensee
shall not enter into any settlement, consent judgment or other voluntary
disposition or resolution that affects the Licensed Rights without Licensor’s
prior written consent, such consent not to be unreasonably withheld or delayed.
Each Party shall pay all of its out-of-pocket costs and expenses, including
attorney’s fees, in connection with any Assertion. Any settlement payments
and/or damages recovered by a Party in Assertions controlled by such Party shall
be the property of the Party that prosecuted or defended, as applicable, the
Assertion, after recovery by the Parties of their respective actual
out-of-pocket costs.
8



--------------------------------------------------------------------------------



5.4. Cooperation. If an Intellectual Property Rights claim is brought against
Licensee, Licensor agrees to provide reasonable assistance by providing
information solely in its possession that is specifically requested by Licensee
and is necessary to support the defense of the infringement claim. If Licensee
determines to pursue an Assertion, Licensor shall cooperate fully (at Licensee’s
sole cost and expense) in the enforcement or defense of rights in the Licensed
Rights, including releasing information and documents relevant thereto or
providing witnesses.
6.Representations, Warranties and Covenants; Indemnification.
6.1. Licensor’s Representations and Warranties. Licensor represents and warrants
to Licensee that: (a) Licensor or an Affiliate of Licensor owns all rights,
title, and interest in, or otherwise has the right to license, the Licensed
Rights; (b) the licenses granted in Article 2 are free and clear of any and all
liens and encumbrances and the technology provided by Licensor under this
Agreement as used in any Vehicle does not infringe the Intellectual Property
Rights of any third party; (c) the Licensed Rights are valid, subsisting and
enforceable and are and will be free from the rightful claim of any third party
by way of infringement or otherwise; (d) there are no other outstanding
assignments, grants, securities, liens, licenses, encumbrances, obligations, or
other agreements that are inconsistent or in conflict with this Agreement; and
(e) neither Licensor nor any of its Affiliates has received any written
communication from any third party (i) challenging the validity or
enforceability of any Licensed Patent Rights or Licensed Trade Secrets and
Know-How, (ii) alleging that the use of the Licensed Patent Rights or Licensed
Trade Secrets and Know-How violates, infringes, or misappropriates the
Intellectual Property Rights of such third party or (iii) offering a license of
Intellectual Property Rights.
6.2. Licensee’s Covenants. Licensee shall comply with all applicable law,
including safety standards, with respect to its design, production, marketing,
and sale of Vehicles and related activities; provided, however, that Licensee
shall not be in breach of this Section 6.2 to the extent that a failure to
comply with law is directly caused by infringement of a third party’s
intellectual property rights by Vehicles or any parts or structural or
functional components or systems related to any Vehicle (in each case solely to
the extent related to the Licensed Patent Rights or Licensed Trade Secrets and
Know-How as provided by Licensor to Licensee (without modification by Licensee))
or by the gross negligence or willful misconduct of Licensor.


6.3. Of Each Party. The Parties each represent and warrant that they have the
right and power to enter into this Agreement, consummate the transactions
contemplated hereby and to perform the obligations hereunder; that the execution
of this Agreement has been duly authorized by all necessary corporate action;
that each Party has all requisite legal rights necessary to agree to the terms
of this Agreement; and that this Agreement is their legal, valid and binding
obligation.


6.4. Indemnification.


9



--------------------------------------------------------------------------------



(a)Licensor agrees to indemnify, defend, and hold harmless Licensee its
Affiliates, successors, assigns and their respective officers, directors,
agents, and employees, from and against any and all claims, demands,
obligations, injuries, causes of action and lawsuits and all damages,
liabilities, fines, judgments, costs (including settlement costs), and expenses
associated therewith (including the payment of reasonable attorney fees and
disbursements), arising out of any breach by Licensor of the representations,
warranties and covenants of Licensor in this Agreement.


(b)Licensee agrees to indemnify, defend, and hold harmless Licensor its
Affiliates, successors, assigns and their respective officers, directors,
agents, and employees, from and against any and all claims, demands,
obligations, injuries, causes of action and lawsuits and all damages,
liabilities, fines, judgments, costs (including settlement costs), and expenses
associated therewith (including the payment of reasonable attorney fees and
disbursements), arising out of (i) any breach by Licensee of the
representations, warranties and covenants provided in this Agreement and (ii)
products liability claims by third parties arising out of Licensee’s or its
Affiliates’ use or practice of, including the manufacture, marketing, and sale
of Vehicles embodying, the Licensed Patent Rights or Licensed Trade Secrets and
Know-How, including any failure to comply with Federal Motor Vehicle Safety
Standards; provided, however, that this Section 6.4(b) shall not apply to the
extent that a claim is directly caused by infringement of a third party’s
intellectual property rights by Vehicles or any parts or structural or
functional components or systems related to any Vehicle (in each case solely to
the extent related to the Licensed Patent Rights or Licensed Trade Secrets and
Know-How as provided by Licensor to Licensee (without modification by Licensee))
or by the gross negligence or willful misconduct of Licensor.


(c)The obligations of Licensor and Licensee under this Section 6.4 shall survive
the expiration or termination of this Agreement.


6.5. Limitation of Liability. UNDER NO CIRCUMSTANCE WILL ANY PARTY BE LIABLE TO
THE OTHER FOR ANY INDIRECT, PUNITIVE, CONSEQUENTIAL, SPECIAL OR LOST PROFIT
DAMAGES, EVEN IF ADVISED OF THE POSSIBILITY OF THE SAME, WITH RESPECT TO THE
RESPONSIBILITIES AND OBLIGATIONS UNDER THIS AGREEMENT, EXCEPT TO THE EXTENT SUCH
DAMAGES ARE AWARDED IN A THIRD PARTY CLAIM THAT IS THE SUBJECT OF
INDEMNIFICATION UNDER THIS AGREEMENT.
7.Term and Termination.
7.1. Term. The term of this Agreement shall commence on the Effective Date and,
unless earlier terminated as provided in this Article 7, shall be perpetual (the
“Term”).
10



--------------------------------------------------------------------------------



7.2. Termination Rights.
7.2.1. Termination by Licensee. Licensee may terminate this Agreement at its
option, upon sixty (60) days’ prior written notice to Licensor; provided,
however, Licensee will continue to owe the Royalty and Commission if terminated
by Licensee.
7.2.2. Termination by Licensor.
7.2.2.1. In the event that Licensee commits a material breach of its obligations
under this Agreement and fails to cure that breach within sixty (60) days after
receiving written notice thereof, Licensor may terminate this Agreement upon
written notice to Licensee. For clarity, a breach of Section 4.2 shall be
considered a material breach for purposes of this Section 7.2.
7.2.2.2. Licensor may terminate this Agreement at its option at any time upon
ten (10) days prior written notice if, by the fourth anniversary of the Closing
Date, Licensee has not, prior to such date, commenced start of regular
production for any Vehicle.
7.2.3. Bankruptcy of Licensee. Licensor may terminate this Agreement upon notice
to Licensee if Licensee becomes insolvent, is adjudged bankrupt, applies for
judicial or extra-judicial settlement with its creditors, makes an assignment
for the benefit of its creditors, voluntarily files for bankruptcy or has a
receiver or trustee (or the like) in bankruptcy appointed by reason of its
insolvency, or in the event an involuntary bankruptcy action is filed against
Licensee and not dismissed within ninety (90) days, or if the other party
becomes the subject of liquidation or dissolution proceedings or otherwise
discontinues business.
7.3. Effect of Termination or Expiration.
7.3.1. Termination of License. Upon termination of this Agreement by either
party pursuant the provisions of Section 7.2 (other than Section 7.2.2.2),
Licensee shall have the right to use and exploit the Licensed Rights to (a) sell
or otherwise dispose of Vehicles then in stock, (b) complete the production of
Vehicles then in the process of production and sell or otherwise dispose of the
same, (c) service any Vehicles sold during the term of this Agreement or
pursuant to clause (a) or (b) (collectively, the “Covered Vehicles”), and (d)
take any action as may be required in order to comply with applicable law or
Licensee’s warranties or policies as relates to providing, servicing or
otherwise making available and any parts or structural or functional components
or systems related to any Covered Vehicle. Except as set forth in the
immediately preceding sentence, the rights and licenses granted to Licensee
under Article 2 shall terminate, and Licensee may not make otherwise any further
use or exploitation of the Licensed Rights. Licensee shall continue to be
responsible for paying Royalties with respect to Covered Vehicles, and Licensee
and any sub-licensees shall continue to be bound by the
11



--------------------------------------------------------------------------------



terms of this License with respect to the activities described in the first
sentence of this Section 7.3.1.
7.3.2. Accruing Obligations. Termination or expiration of this Agreement shall
not relieve the parties of obligations accruing prior to such termination or
expiration, including obligations to pay amounts accruing hereunder or
Licensee’s obligation to provide the reports and audit rights to Licensor
pursuant to Article 4.
7.4. Survival. The parties’ respective rights, obligations and duties under
Article 4 and this Article 7, as well as any rights, obligations and duties
which by their nature extend beyond the expiration or termination of this
Agreement, shall survive any expiration or termination of this Agreement.
8.Miscellaneous.
8.1. Entire Agreement. This Agreement is the sole agreement with respect to the
subject matter hereof and, except as expressly set forth herein, supersedes all
other agreements and understandings between the parties with respect to the
same.
8.2. Notices. Unless otherwise specifically provided, all notices required or
permitted by this Agreement shall be in writing and may be delivered personally,
or may be sent by facsimile, expedited delivery or certified mail, return
receipt requested, to the following addresses, unless the parties are
subsequently notified of any change of address in accordance with this Section
8.2:
If to Licensor:  Attn: CEO
Workhorse Group Inc.
100 Commerce Drive
Cincinnati, Ohio 45140


If to Licensee:  Attn: CEO
Lordstown Motors Corp.
7588 Central Parke Blvd
Suite 321
Mason, Ohio 45040
Any notice shall be deemed to have been received as follows: (a) by personal
delivery or expedited delivery, upon receipt; (b) by facsimile, one business day
after transmission or dispatch; (c) by certified mail, as evidenced by the
return receipt. If notice is sent by facsimile, a confirming copy of the same
shall be sent by mail to the same address.
8.3. Governing Law and Jurisdiction. This Agreement will be governed by, and
construed in accordance with, the substantive laws of the State of Ohio, without
giving effect to any choice or conflict of law provision, except that questions
affecting the construction and effect of any patent shall be determined by the
law of the country in which the patent
12



--------------------------------------------------------------------------------



shall have been granted. Any action, suit or other proceeding arising under or
relating to this Agreement (a “Suit”) shall be brought in a court of competent
jurisdiction in the State of Ohio, and the parties hereby consent to the sole
jurisdiction of the state and federal courts sitting in the State of Ohio. Each
party agrees not to raise any objection at any time to the laying or maintaining
of the venue of any Suit in any of the specified courts, irrevocably waives any
claim that Suit has been brought in any inconvenient forum and further
irrevocably waives the right to object, with respect to any Suit, that such
court does not have any jurisdiction over such party.
8.4. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties and their respective legal representatives, successors
and permitted assigns.
8.5. Headings. Section and subsection headings are inserted for convenience of
reference only and do not form a part of this Agreement.
8.6. Counterparts. This Agreement may be executed in counterparts, including by
electronic signature or similar method of signature, each of which will be
deemed to be an original copy of this Agreement and all of which, when taken
together, will be deemed to constitute one and the same instrument.
8.7. Amendment; Waiver. This Agreement may be amended, modified, superseded or
canceled, and any of the terms may be waived, only by a written instrument
executed by each party or, in the case of waiver, by the party waiving
compliance. The delay or failure of either party at any time or times to require
performance of any provisions hereof shall in no manner affect the rights at a
later time to enforce the same. No waiver by either party of any condition or of
the breach of any term contained in this Agreement, whether by conduct, or
otherwise, in any one or more instances, shall be deemed to be, or considered
as, a further or continuing waiver of any such condition or of the breach of
such term or any other term of this Agreement.
8.8. No Agency or Partnership. Nothing contained in this Agreement shall give
either party the right to bind the other, or be deemed to constitute either
party as agent for or partner of the other or any third party.
8.9. Assignment and Successors. This Agreement may not be assigned by either
party without the consent of the other, which consent shall not be unreasonably
withheld, except that Licensor may, without such consent, assign this Agreement
and the rights, obligations and interests of Licensor to any purchaser of all or
substantially all of its assets to which the subject matter of this Agreement
relates, or to any successor corporation resulting from any merger or
consolidation of such party with or into such corporation. Any assignment
purported or attempted to be made in violation of the terms of this Section 8.9
shall be null and void and of no legal effect.
8.10. Bankruptcy. The Parties acknowledge and agree that the licenses granted
hereunder are licenses of “intellectual property” within the meaning of Section
365(n) of the Bankruptcy Code (“Section 365(n)”), which have been licensed
hereunder in a
13



--------------------------------------------------------------------------------



contemporaneous exchange for value. The Parties further acknowledge and agree
that if Licensor commences, or has commenced against it, a bankruptcy case under
Title 11 of the United States Code, and elects to reject, or a
trustee-in-bankruptcy on behalf of it elects to reject, this Agreement, pursuant
to Section 365 of the Bankruptcy Code (“Section 365”), or if this Agreement is
deemed to be rejected pursuant to Section 365 for any reason, this Agreement,
shall be governed by Section 365(n) and Licensee may elect to retain its rights
under this Agreement and any agreement supplementary hereto in accordance with
Section 365(n). Upon written request from Licensee to Licensor or the bankruptcy
trustee of Licensee’s election to retain its rights under this Agreement
pursuant to Section 365(n)(1)(B), Licensor or such bankruptcy trustee shall, and
Licensee shall comply in all respects with Section 365(n), including providing
Licensee with continued access to the Intellectual Property Rights licensed to
Licensee to the extent set forth in this Agreement and not interfering with the
rights of Licensee as provided in this Agreement to such Intellectual Property
Rights in exchange for which Licensee shall continue to make all payments owing
to Licensor under this Agreement as and when such payments become due. Under no
circumstance shall Licensee be entitled to any ownership rights in the
Intellectual Property Rights as a consequence of Licensee electing to retain its
rights under the Agreement pursuant to Section 365(n)(1)(B).
8.11. Interpretation. Each party hereto acknowledges and agrees that: (a) it
and/or its counsel reviewed and negotiated the terms and provisions of this
Agreement and has contributed to its revision; (b) the rule of construction to
the effect that any ambiguities are resolved against the drafting party shall
not be employed in the interpretation of this Agreement; (c) the terms and
provisions of this Agreement shall be construed fairly as to both parties hereto
and not in favor of or against either party, regardless of which party was
generally responsible for the preparation of this Agreement and (d) the use of
“include,” “includes,” or “including” herein shall not be limiting and “or”
shall not be exclusive.
8.12. Severability. If any provision of this Agreement is or becomes invalid or
is ruled invalid by any court of competent jurisdiction or is deemed
unenforceable, it is the intention of the parties that the remainder of this
Agreement shall not be affected.
[Signature Page Follows]



14



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have caused this Intellectual Property License
Agreement to be executed by their duly authorized representatives as of the date
first written above.




LICENSOR:


Workhorse Group Inc.


By:/s/Duane Hughes
Name: Duane Hughes
Title: Chief Executive Officer






LICENSEE:


Lordstown Motor Corp.


By: /s/Stephen S. Burns
Name: Stephen S. Burns
Title: Chief Executive Officer



